DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered. Claims 1-8 are currently pending in the application. An action follows below:
Response to Arguments
With respect to the rejection of claim 1 in the previous Office action dated 01/26/2022, Applicant amends claim 1 and provides on pages 8-10 of the amendment arguments which have been fully considered but they are not persuasive. Applicant argues that claim 1 requires “the display area is disposed between the first capacitive element and the data signal output circuit in plan view,” but (1) Fig. 2 of Kubota is an electrical schematic which does not show the plan view of the system. Examiner respectfully disagrees because Kubota does not explicitly disclose Fig. 2 being an electrical schematic, but expressly discloses “[0036] FIG. 2 is a view showing a configuration of the same electro-optical device,” i.e., Fig. 2 is a plan view. Moreover, since Kubota’s Fig. 2 shows the physical elements having the symbols which are similar to those of Fig. 3 of the instant application which is a plane view of a physical arrangement, Kubota’s Fig. 2 is a plane view of a physical arrangement.
Regarding to the item (2) on page 8 of the amendment, as discussed in the previous Office and repeated below, the modified Kubota, based on (a) the design choice of a mere change in the location of the combination of the auxiliary circuit 70 and the capacitive element group 80 in light of at least one embodiment shown in Fig. 3 and another embodiment shown in Fig. 22 of this application and (b) a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950), would obviously renders “the display area is disposed between the first capacitive element and the data signal output circuit in plan view.”
Further, Applicant argues on page 8 of the amendment: “This is further clear from Figure 1 which clearly shows the control circuit 5 of Kubota is below the display area 100 in plan view.” Examiner respectfully disagrees because Kubota’s Fig. 1 does not show the control circuit 5 of Kubota being below the display area 100 in plan view. Moreover, Kubota, specifically Figs. 1-2, ¶ 55, and ¶ 64, discloses the control circuit 5 coupled to the element 30.
Further, Applicant argues with respect to the design choice of the arrangements of parts on pages 9-10 of the amendment. Examiner respect fully disagrees because, as discussed in the previous Office action and repeated below, the Applicant, specifically at ¶ 30, ¶ 123 and ¶ 124 of the corresponding US publication, clearly submits that the arrangement (ii) shown in Fig. 22, which has the combination [70, 80] of the auxiliary circuit 70 and the capacitive element group 80 including the [first] capacitive elements 82 disposed between the display area 100 and the data signal output circuit 30 in plan view or the [first] capacitive elements 82 disposed between the display area 100 and the data signal output circuit 30 in plan view, and the arrangement (i) shown in Fig. 3, which has the display area 100 disposed between the combination [70, 80] of the auxiliary circuit 70 and the capacitive element group 80 including the [first] capacitive elements 82 and the data signal output circuit 30 in plan view or the display area 100 disposed between the [first] capacitive elements 82 and the data signal output circuit 30 in plan view, are comparative and the display area 100 may disposed in the order shown in Fig. 3 or Fig. 22. In other words, the use of the arrangement (i) or the arrangement (ii) is a mere design choice of arrangements and a modification between the arrangement (i) and the arrangement (ii) would have involved a mere change in the location of the combination [70, 80] of the auxiliary circuit 70 and the capacitive element group 80.
With respect to new claim 8, see the below rejection and the above response to the argument with respect to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites limitations, “wherein the display area is physically disposed between the first capacitive element and the data signal output circuit in plan view, the plan view being a view of the display device as projected on a plane that is coplanar with a substrate of the display device and viewing of the plan view is from a direction that is orthogonal to the plane” in last 4 lines, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, since the term, “physically,” “physical,” or the like, is not found in the original disclosure, the limitation, “wherein the display area is physically disposed between the first capacitive element and the data signal output circuit in plan view,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Second, the original disclosure, specifically ¶ 33 of the corresponding US publication, merely discloses “… a plurality of pixel circuits or drive circuits that drive the pixel circuits are formed on a semiconductor substrate …”, but does not explicitly disclose “a plane that is coplanar with a substrate of the display device” and “the plan view being a view of the display device as projected on a plane that is coplanar with a substrate of the display device and viewing of the plan view is from a direction that is orthogonal to the plane” of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 2-7, these claims are therefore rejected for at least the reason set forth in claim 1 above.
In addition to claim 7, this claim further recites a limitation, “the plan view being a view of the display device as projected on a plane that is coplanar with a substrate of the display device and viewing of the plan view is from a direction that is orthogonal to the plane” in last 3 lines, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. See the discussion in the rejection of claim 1.

As per claim 8, this claim recites a limitation, “plan view that is a view of a plane that extends in the first direction and the second direction” in last 2 lines, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Since the term, “plane” or the like, and “a plane that extends in the first direction and the second direction” are not found in the original disclosure, the above underlined limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2013/0120338 A1; hereinafter Kubota.)
As per claim 1, Kubota discloses a display device (see at least Fig. 1, disclosing a display device) comprising: 
a display area including a pixel circuit disposed to correspond to an intersection between a scanning line and a data line (see at least Fig. 2, disclosing a display area 100 including a pixel circuit 110 disposed to correspond to an intersection between a scanning line 12 and a data line 14;) 
a data signal output circuit configured to output a first data signal (see at least Figs. 1-2; ¶ 64, disclosing a data signal output circuit of the control circuit 5 configured to output a first data signal [[one of data signals Vd(1) … Vd(n); hereinafter Vd;) and 
a first capacitive element including one end and another end, the one end being supplied with the first data signal, and the other end being coupled to the data line (see at least Fig. 2, disclosing a first capacitive element 44 including one [[lower]] end and another [[upper]] end, the one end being supplied with the first data signal Vd, and the other end being coupled to the data line 14,) 
wherein the first capacitive element is physically disposed between the display area and the data signal output circuit in plan view, the plan view being a view of the display device as projected on a plane that is coplanar with a substrate of the display device and viewing of the plan view is from a direction that is orthogonal to the plane (see at least Figs. 1-2 and any of Figs. 11-14; ¶ 53, disclosing the first capacitive element 44 physically disposed between the display area 100 and the data signal output circuit of the control circuit 5 in plan view, the plan view being a view of the display device as projected on a plane that is coplanar with a substrate 150 of the display device and viewing of the plan view is from a direction that is orthogonal to the plane.)
	
Accordingly, Kubota discloses all limitations of this claim except that Kubota discloses the first capacitive element physically disposed between the display area and the data signal output circuit in plan view, instead of “the display area physically disposed between the first capacitive element and the data signal output circuit in plan view” of this claim.
	However, Applicant explicitly discloses that the arrangement (i) of elements in a display device comprising “the display area 100 disposed between the combination [70, 80] of the auxiliary circuit 70 [[the auxiliary circuit 70 including transmission gates 72 and transistors 73]] and the capacitive element group 80 [[the capacitive element group 80 including [[first]] capacitive elements 82]] and the data signal output circuit 30 in plan view” as shown in Fig. 3 (i.e., the display area disposed between the first capacitive element and the data signal output circuit in plan view) and the arrangement (ii) of elements in a display device comprising “the combination [70, 80] of the auxiliary circuit 70 [[the auxiliary circuit 70 including transmission gates 72 and transistors 73]] and the capacitive element group 80 [[the capacitive element group 80 including [[first]] capacitive elements 82]] disposed between the display area 100 and the data signal output circuit 30 in plan view” as shown in Fig. 22 are comparable to each other (see at least ¶ 30; ¶ 123; ¶ 124 of the U.S. publication.) In other words, the use of the arrangement (i) or the arrangement (ii) is a mere design choice and a modification between the arrangement (i) and the arrangement (ii) would have involved a mere change in the location of the combination [70, 80] of the auxiliary circuit 70 and the capacitive element group 80.
Furthermore, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950).
	Therefore, while Kubota discloses the arrangement of elements in the display device comprising “the combination of the circuit [[including the transmission gates 42 and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] physically disposed between the display area 100 and the data signal output circuit 30 in plan view”, which is substantially similar to the above-discussed arrangement (ii) of the instant application, it would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application to relocate the Kubota combination of the circuit [[including the transmission gates 42 and transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] to obtain “the display area 100 physically disposed between the combination of the circuit [[including the transmission gates 42 and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] and the data signal output circuit in plan view”, which is substantially similar to the above-discussed arrangement (i) of the instant application, since such modification would have involved a mere change in the location of components.
	Accordingly, the above modified Kubota obviously renders all limitations, of this claim, including “the display area 100 physically disposed between the combination of the circuit [[including the transmission gates 42 and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] and the data signal output circuit in plan view” which contains “the display area 100 physically disposed between the first capacitive element 44 and the data signal output circuit in plan view”, as claimed.
	
As per claim 2, the above modified Kubota obviously renders the display device further comprising: 
a data transfer line supplied with the first data signal (see Fig. 2, disclosing a data transfer line which has a lower end connected to one/upper end of the capacitive element 41 and an upper end connected to the transmission gate 42 and is supplied with the first data signal Vd;) 
a first switching element provided between the data signal output circuit and the data transfer line (see Fig. 2, disclosing a first switching element 34 provided between the data signal output circuit and the construed data transfer line;) and 
a second switching element provided between the data transfer line and the first capacitive element (see Fig. 2, disclosing a second switching element 42 provided between the construed data transfer line and the first capacitive element 44,) wherein 
the first data signal is supplied to the one end of the first capacitive element via the first switching element, the data transfer line, and the second switching element in this order (see at least Fig. 2, disclosing the first data signal Vd supplied to the one end of the first capacitive element 44 via the first switching element 34, the data transfer line, and the second switching element 42 in this order; or the above modified Kubota, as discussed in the rejection of claim 1, obviously renders the order, from the top of the display, of the elements 42, the elements 43, the elements 44, the element 100, the elements 50, the elements 45, the elements 41, the elements 34, and the data signal output circuit of the control circuit 5, thereby also rendering “the first data signal Vd supplied to the one end of the first capacitive element 44 via the first switching element 34, the data transfer line, and the second switching element 42 in this order,) and
the data line is supplied with a second data signal corresponding to the first data signal (see at least Fig. 2, discloses the data line 14 supplied with a second data signal, at a node connected to one end of the transistor 45 and the other end of the first capacitive element 44, corresponding to the first data signal Vd.)

As per claim 3, the above modified Kubota obviously renders the display device further comprising: 
a second capacitive element which holds a potential of the data transfer line (see Kubota at least Fig. 2, disclosing a second capacitive element 41 which holds a potential of the data transfer line,) wherein 
the data signal output circuit outputs the first data signal in a state where the first switching element is ON and the second switching element is OFF, in a first period (see Kubota at least Figs. 2, 4 and 6; ¶ 113, specifically Fig. 6, discussing the data signal output circuit outputting the first data signal Vd in a state where the first switching element 34 is ON and the second switching element 42 is OFF, in a first/initialization period (b),) and
the first switching element is OFF state and the second switching element is ON state, in a second period after the first period (see Kubota at least Figs. 2, 4 and 8; ¶¶ 124-126, specifically Fig. 8, discussing the first switching element 34 being OFF state and the second switching element 42 being ON state, in a second/writing period (d) after the first period (b).)

As per claim 6, the above modified Kubota further discloses an electronic apparatus comprising the display device (see Kubota at least Figs. 15-16; ¶¶ 174-175.)

As per claim 7, the above modified Kubota obviously renders the display device further comprising: 
a data transfer line electrically connected to the data signal output circuit (see Figs. 1-2; ¶ 64, disclosing a data transfer line which has a lower end connected to one/upper end of the capacitive element 41 and an upper end connected to the transmission gate 42 and is supplied with the first data signal Vd and is electrically connected to the data signal output circuit 5 via the first switching element 34;)
a first switching element (34) that controls the electrical connection between the data signal output circuit and the data transfer line (see the above discussion; or see Figs. 1-2; ¶ 64;) and 
a second switching element that controls the electrical connection between the data transfer line and the one end of the first capacitive element (see Fig. 2, disclosing a second switching element 42 provided between the construed data transfer line and the first capacitive element 44 and controlling the electrical connection between the data transfer line and the one end of the first capacitive element 44,) 
wherein in plan view, the display area is disposed between the first switching element and the second switching element, the plan view being a view of the display device as projected on a plane that is coplanar with a substrate of the display device and viewing of the plan view is from a direction that is orthogonal to the plane (see the discussion in the rejection of claim 1 whereat after modified, the display area 100 is disposed between the combination of the circuit [[including the transmission gates 42, as the claimed second switching element, and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] and the data signal output circuit in plan view”, i.e., the combination [42-44] is disposed on one side of the display area 100 and the elements [34, 41, 50] are disposed on another/opposite side of the display area 100, thereby rendering the display area 100 disposed between the first switching element 34 and the second switching element 42 in plan view.)

As per claim 8, Kubota discloses a display device (see at least Fig. 1, disclosing a display device) comprising: 
a display area including a pixel circuit disposed to correspond to an intersection between a scanning line extending along a first direction and a data line extending in a second direction which intersects with the first direction (see at least Fig. 2, disclosing a display area 100 including a pixel circuit 110 disposed to correspond to an intersection between a scanning line 12 extending along a first/horizontal direction and a data line 14 extending in a second/vertical direction which intersects with the first/horizontal direction;) 
a data signal output circuit configured to output a first data signal (see at least Figs. 1-2; ¶ 64, disclosing a data signal output circuit of the control circuit 5 configured to output a first data signal [one of data signals Vd(1) … Vd(n); hereinafter Vd];) and 
a first capacitive element including one end and another end, the one end being supplied with the first data signal, and the other end being coupled to the data line (see at least Fig. 2, disclosing a first capacitive element 44 including one [[lower]] end and another [[upper]] end, the one end being supplied with the first data signal Vd, and the other end being coupled to the data line 14,) 
wherein the first capacitive element is disposed between the display area and the data signal output circuit in plan view that is a view of a plane that extends in the first direction and the second direction (see at least Figs. 1-2 and any of Figs. 11-14; ¶ 53, disclosing the first capacitive element 44 physically disposed between the display area 100 and the data signal output circuit of the control circuit 5 in plan view that extends in the first/horizontal direction and the second/vertical direction.)
	
Accordingly, Kubota discloses all limitations of this claim except that Kubota discloses the first capacitive element disposed between the display area and the data signal output circuit in plan view, instead of “the display area disposed in an area between the first capacitive element and the data signal output circuit in plan view” of this claim.
	However, Applicant explicitly discloses that the arrangement (i) of elements in a display device comprising “the display area 100 disposed in an area between the combination [70, 80] of the auxiliary circuit 70 [[the auxiliary circuit 70 including transmission gates 72 and transistors 73]] and the capacitive element group 80 [[the capacitive element group 80 including [first] capacitive elements 82]] and the data signal output circuit 30 in plan view” as shown in Fig. 3 (i.e., the display area 100 disposed in an area between the first capacitive element 82 and the data signal output circuit 30 in plan view) and the arrangement (ii) of elements in a display device comprising “the combination [70, 80] of the auxiliary circuit 70 [[the auxiliary circuit 70 including transmission gates 72 and transistors 73]] and the capacitive element group 80 [[the capacitive element group 80 including [first] capacitive elements 82]] disposed between the display area 100 and the data signal output circuit 30 in plan view” as shown in Fig. 22 are comparable to each other (see at least ¶ 30; ¶ 123; ¶ 124 of the U.S. publication.) In other words, the use of the arrangement (i) or the arrangement (ii) is a mere design choice and a modification between the arrangement (i) and the arrangement (ii) would have involved a mere change in the location of the combination [70, 80] of the auxiliary circuit 70 and the capacitive element group 80.
Furthermore, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950).
	Therefore, while Kubota discloses the arrangement of elements in the display device comprising “the combination of the circuit [[including the transmission gates 42 and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] disposed between the display area 100 and the data signal output circuit 30 in plan view”, which is substantially similar to the above-discussed arrangement (ii) of the instant application, it would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application to relocate the Kubota combination of the circuit [[including the transmission gates 42 and transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] to obtain “the display area 100 physically disposed between the combination of the circuit [[including the transmission gates 42 and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] and the data signal output circuit in plan view”, which is substantially similar to the above-discussed arrangement (i) of the instant application, since such modification would have involved a mere change in the location of components.
	Accordingly, the above modified Kubota obviously renders all limitations, of this claim, including “the display area 100 disposed in an area between the combination of the circuit [[including the transmission gates 42 and the transistors 43]] and the capacitive element group [[including the first capacitive elements 44]] and the data signal output circuit in plan view” which contains “the display area 100 disposed in an area between the first capacitive element 44 and the data signal output circuit in plan view that extends in the first/horizontal direction and the second/vertical direction”, as claimed.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Choung et al. (US 2015/0014658 A1; hereinafter Choung.)
As per claim 4, the above modified Kubota further discloses the display device being OLED display device (see Kubota at least Fig. 3; ¶ 53) comprising: a common electrode (118; see at least Fig. 3; ¶ 91,) wherein the pixel circuit (110) includes a display element having a light emitting functional layer (see at least Fig. 3; ¶¶ 91-92, disclosing a display element OLED 130 having an organic EL layer, construed as the claimed light emitting functional layer, provided between a pixel electrode formed an anode of the OLED 130 and the common electrode 118 formed the cathode of the OLED 130) and provided between a pixel electrode and the common electrode (see the above discussion or ¶¶ 91-92.)
Accordingly, the above modified Kubota discloses all limitations of this claim, but is silent to a conductive layer, an opening defining layer, and limitations associated with the conductive layer and an opening defining layer, as claimed.

However, in the same field of endeavor, Choung discloses a related OLED display device (see at least Abstract; ¶ 60) comprising:
a conductive layer (see at least Fig. 3, disclosing a conductive layer 199;) 
a common electrode (see at least Fig. 3, disclosing a common electrode 270;); and 
an opening defining layer that is provided between the conductive layer and the common electrode and that has an insulating property, the opening defining layer including an opening (see at least Fig. 3; ¶ 89, disclosing an opening defining layer 360 that is provided between the conductive layer 199 and the common electrode 270 and that has an insulating property, the opening defining layer including a plurality of openings;), wherein 
the pixel circuit includes a display element having a light emitting functional layer provided between a pixel electrode and the common electrode (see at least Figs. 1 and 3; ¶ 8; ¶ 100, disclosing the pixel circuit PX including a display element LD having a light emitting functional layer 370 provided between a pixel electrode191 and the common electrode 270;), and 
the common electrode is electrically coupled to the conductive layer at the opening (see at least Fig. 3; ¶ 98, disclosing the common electrode 270 electrically coupled to the conductive layer 199 at the opening.)
Choung further teaches that the benefits of the above-discussed arrangement including at least the conductive layer and the opening defining layer are to increase uniformity, to remove display stains, and to increase the display quality (see at least ¶ 98.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the Kubota display device to include the conductive layer and the opening defining layer, in view of the teaching in the Choung reference, to improve the above modified display device of the Kubota reference for the predictable result of at least increasing uniformity, removing display stains, and increasing the display quality.

As per claim 5, the above modified Kubota obviously renders the light emitting functional layer covered with the common electrode (see Choung at least Fig. 3, disclosing the light emitting functional layer 370 covered with the common electrode 270.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626